TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2013



                                      NO. 03-13-00127-CV


                 SC TXLink LLC, a Texas Limited Liability Company, and
                     Thomas Edward Biddix, Individually, Appellants

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court the parties’ agreed motion to reverse and

vacate the portion of the trial court’s judgment which renders default judgment against Appellant

Biddix, and to dismiss the appeal in the above cause, and the Court having fully considered said

motion, and being of the opinion that same should be granted: IT IS THEREFORE considered,

adjudged and ordered that the portion of the trial court’s judgment which renders default

judgment against Appellant Biddix is reversed and vacated, that said motion is granted, and that

the appeal is dismissed. It is FURTHER ordered that each party shall pay the costs of appeal

incurred by that party; and that this decision be certified below for observance.